DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/22 has been entered.

Response to Amendment

Applicant's Amendment and Response filed 09/15/2022 has been entered and made of record. This application contains 18 pending claims. 
Claims 1, 13 and 18 have been amended.
Claims 9 and 17 have been cancelled.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad, and further in view of Wee et al. (US 7624652, hereinafter Wee).

Regarding to claim 1, Conrad discloses a system for detecting characteristics of a moving element (fig. 11, abreact discloses solid particles flowing as discrete individual particles or as a continuum, as well as the flow of liquids and/or gaseous substances … may be used for monitoring a variety of flowing substances, for example, seed flow in an agricultural planter, crop yield on a combine harvester, and flow rates of liquids or gaseous fluids through conduits), comprising: 
a tubular housing (fig.11[92]) having a tubular first portion having a first end (fig.11 shows 92 with input port where 90 is mounted) and a second end, the first end forming an input port and the second end forming an output port (fig.11 shows 92 with second end met 32); 
a source of wireless electromagnetic energy which projects a wireless electromagnetic energy signal (fig.11 shows radiation source 90), travelling in a first direction (fig.11 diode 90 sending signal into the analyte as a first direction), into the input port and through an interior area defined by the tubular first portion of the tubular housing (fig.11 show diode 90 sending signal into the analyte from input port to the output port); 
a signal processing subsystem (fig.2[52]) configured to analyze at least one of a change in amplitude or a period of a reflected wireless electromagnetic energy signal produce when the wireless electromagnetic energy signal is reflected in a second direction, opposite to the first direction, back through the interior area of the tubular first portion after interacting with an element moving past the output port of the housing (col. 13 lines 3-25 discloses 90 acting as both the electromagnetic energy source (24) and electromagnetic energy detector (26) and the signal that leaves the area of the sensor returns from the flowing material shifted in frequency); and 
wherein the signal processing subsystem is further configured to detect a plurality of the reflected wireless electromagnetic energy signals corresponding to a plurality of the elements which interact with a plurality of the transmitted wireless electromagnetic energy signals, wherein the reflected wireless electromagnetic energy signals form a burst of signals, and to detect from the burst of signals (abstract discloses quantitative and/or qualitative detection of the flow of various substances including solid particles flowing as discrete individual particles or as a continuum, as well as the flow of liquids and/or gaseous substances), using the change in at least one of amplitude or period, at least one of size or material of the plurality of elements (abstract discloses electromagnetic energy detector detects the signal variations of the electromagnetic energy within the measuring region caused by the perturbation of the electromagnetic energy field due to the passage of the analyte therethrough and responds to these signal variations by generating output signals. Col. 3 line 1 – col. 4 line 24 discloses the relationship of the material parameter).
However, Conrad does not disclose the change in at least one of amplitude or period being caused by a change in impedance at the output port of the tubular housing.
Fig. 13 of Wee disclose a system included a coaxial conductor (43-45) to transmit a signal to the material under test then “analyzing the reflected signal on the coaxial line due to the impedance difference between the coaxial cable and the pipe 1 containing the multiphase fluid”.
Therefore, at the time before the effective filing date, it would be obvious to incorporate the system of Wee into Conrad to improve the measurement accuracy.

Regarding to claim 2, Conrad in view of Wee discloses the system of claim 1, wherein the tubular housing (fig.11[92])  further comprises a tubular second portion (fig.11[16]) arranged perpendicular to the tubular first portion (fig.11[92]), and including an input port (fig.11[16] top) at one end and an output port at its opposing end (fig.11[16] bottom), and wherein the input port is configured to receive the element (fig.11[16] top received analyte 14 as shown in fig. 1), and the output element is configured to allow the element to exit the tubular second portion (fig.1 shows 14 exit out at [16] bottom).


Regarding to claim 3, Conrad in view of Wee discloses the system of claim 1, wherein the tubular first portion comprises a square shape.
Conrad does not disclose the tubular first portion comprises a square shape. However, It would have been an obvious matter of design choice to have the tubular first portion comprises a square shape since such a modification would have involved a mere change in the shape of the component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105USPQ 237 (CCPA 1955).

Regarding to claim 4, Conrad in view of Wee discloses the system of claim 2, wherein the tubular second portion comprises a square cross-sectional shape.
Conrad does not disclose the tubular second portion comprises a square cross-sectional shape. However, It would have been an obvious matter of design choice to have second portion comprises a square cross-sectional shape since such a modification would have involved a mere change in the shape of the component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105USPQ 237 (CCPA 1955).

Regarding to claim 5, Conrad in view of Wee discloses the system of claim 4, wherein the tubular second portion is larger in cross-sectional area than a cross-sectional dimension of the element, to enable passage of the element unimpeded through the tubular second portion (fig. 1 and 11 shows the tubular second portion is larger in cross-sectional area than a cross-sectional dimension of the element).

Regarding to claim 6, Conrad in view of Wee discloses the system of claim 1, wherein the signal processing subsystem is configured to detect a magnitude of the reflected wireless electromagnetic energy signal, and wherein the magnitude is correlated to a diameter of the element (col. 3 lines 53-57 discloses the amplitude of the source depends on the size of the analyte to be detected. Furthermore, fig. 4 and 5 shows the response signal detected by the sensor which is the reflected signal of fig. 11. It would have necessitated that the size of the reflected signal proportional to the size of the particle and base on the duration of the signal a POSITA would easily to determine the diameter of the particle which is merely a matter of use).

Regarding to claim 7, Conrad in view of Wee discloses the system of claim 1, wherein the signal processing subsystem is configured to detect a period of the reflected wireless electromagnetic energy signal, and wherein the period is correlated to a velocity of the element (col. 13 lines 2-18 of Conrad discloses the processing circuit received the return (reflected) signal and the frequency (period related to frequency) related to the velocity of the material being detected).

Regarding to claim 8, Conrad in view of Wee discloses the system of claim 1, except wherein the signal processing subsystem is configured to detect a period of the reflected wireless electromagnetic energy signal, and wherein the period is correlated to an acceleration of the element.
However col.13 lines 2-18 of Conrad discloses the processing circuit received the return (reflected) signal and the frequency related to the velocity of the material being detected. 
Therefore at the time before the effective filing date, it would be obvious to a POSITA to obtain the acceleration since the acceleration of the element is related to the velocity of the element.

Regarding to claim 10, Conrad in view of Wee discloses the system of claim 1, wherein the signal processing subsystem is further configured to associate the peak point of each one of the reflected wireless electromagnetic energy signals with a position of the element that produced the reflected wireless electromagnetic energy signal, and to use the peak point to help determine a position of the element position in space, and from the position in space of each element, to determine at least one of velocity and acceleration of the elements (as the microwave signal acts on the particle which would result a reflected signal, no reflection signal no particle. Therefore the magnitude of the reflect signal proportional to the size or shape of the particle. fig. 4 and 5 show the responses of the sensor with respect to time. Therefore, the processing system would capable of determine a position of the element position in space, and from the position in space of each element, to determine at least one of velocity and acceleration of the elements).

Regarding to claim 11, Conrad in view of Wee discloses the system of claims 2 respectively above, wherein the second housing portion comprises a tapering cross-sectional shape such that the input port is larger than the output port.
Conrad in view of Wee does not disclose the second housing portion comprises a tapering cross-sectional shape such that the input port is larger than the output port.
However, it would have been obvious to a person having an ordinary skill in the art to have the second housing portion comprises a tapering cross-sectional shape such that the input port is larger than the output port in order to achieve a same expected result. It is noted that no criticality has been demonstrated in the specification regarding the second housing portion comprises a tapering cross-sectional shape such that the input port is larger than the output port therefore it is merely a matter of design choice.

Regarding to claim 18, Conrad discloses a method for detecting characteristics of a moving element (abstract discloses discrete individual particles or as a continuum), comprising travelling through free space (fig. 11), the method comprising: 
projecting wireless electromagnetic energy (fig.11 shows radiation source 90) into an input port of a tubular housing towards an output port of the tubular housing (fig.11 shows radiation source 90 to 92), wherein a moving element (14) moves in free space past the output port; 
using a signal processing subsystem (fig.2[52]) to receive the wireless electromagnetic energy after the wireless electromagnetic energy has travelled through the output port, and has interacted only with the moving element (discrete individual particles or as a continuum), and has been reflected back only by the moving element as a wireless reflected electromagnetic energy signal as a result of a change of impedance at the output port, through the tubular housing back to the input port (col. 13 lines 3-25); and 
using the signal processing subsystem to analyze at least one of an amplitude or period of the wireless reflected electromagnetic energy signal to detect at least one characteristic of the moving element (col. 3 lines 53-66).
However, Conrad discloses using a signal processing subsystem (fig.2[52]) to receive the wireless electromagnetic energy after the wireless electromagnetic energy has travelled through the output port, and has interacted only with the moving element (discrete individual particles or as a continuum), and has been reflected back only by the moving element as a wireless reflected electromagnetic energy signal except  as a result of a change of impedance at the output port, through the tubular housing back to the input port (col. 13 lines 3-25)
Fig. 13 of Wee disclose a system included a coaxial conductor (43-45) to transmit a signal to the material under test then “analyzing the reflected signal on the coaxial line due to the impedance difference between the coaxial cable and the pipe 1 containing the multiphase fluid”.
Therefore, at the time before the effective filing date, it would be obvious to incorporate the system of Wee into Conrad to improve the measurement accuracy.

Regarding to claim 19, Conrad in view of Wee discloses the method of claim 18, wherein using the signal processing subsystem to analyze the wireless reflected electromagnetic energy signal comprises using the signal processing subsystem to analyze a magnitude of the wireless reflected electromagnetic energy signal, wherein the magnitude is indicative of a size, a shape or a material property of the moving element (col. 3 lines 53-57).

Regarding to claim 20, Conrad in view of Wee discloses the method of claim 18, wherein using the signal processing subsystem to analyze the wireless reflected electromagnetic energy signal comprises using the signal processing subsystem to detect a period of the wireless electromagnetic energy signal, wherein the period is correlated to at least one of a velocity or an acceleration of the element as the element travels past the output port (col. 3 lines 53-57).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Wee as applied to claim 2 above, and further in view of Porza.

Regarding to claims 12, Conrad in view of Wee discloses the system of claim 2, except further comprising a first termination impedance coupled to the first end of the tubular first portion, a second termination impedance coupled to the input port of the tubular second portion, and a third termination impedance coupled to the output port of the tubular second portion.
David Pozar discloses the termination impedance for port 1-3 of a T-junction.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to have matching impedance at each port of a T junction in order to provide lossless transmission.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Porza, and further in view of Wee.

Regarding to claim 13, Conrad discloses a system for detecting characteristics of a moving element (fig. 11, abreact discloses solid particles flowing as discrete individual particles or as a continuum, as well as the flow of liquids and/or gaseous substances … may be used for monitoring a variety of flowing substances, for example, seed flow in an agricultural planter, crop yield on a combine harvester, and flow rates of liquids or gaseous fluids through conduits), comprising: 
a tubular T-shaped housing (fig. 11) having tubular first and tubular second housing portions arranged non-parallel to one another (fig.11[92, 16]); 
the tubular first housing portion (fig.11[92]) including a first port into which a wireless electromagnetic signal is transmitted (fig.11 shows 92 with input port where 90 is mounted); 
the tubular second housing portion (fig.11[16]) including an opening in a wall portion (fig.11[33]) thereof in communication with the first port (fig.11[92]); 
the tubular second housing portion (fig.11[16]) including a second port (fig.11[16] top) and a third port (fig.11[16] bottom) longitudinally aligned with one another to form a straight path through the tubular second housing portion, the opening in the wall portion being disposed at an intermediate portion of the tubular second housing portion (fig. 11 shows wall 33 having the opening for first housing portion 92); and 
the interior dimensions of the tubular first and second housing portions being just slightly larger than a maximum size of the moving element (abstract discloses to detect solid particles flowing as discrete individual particles or as a continuum, fig. 1 and 4 shows the size of the tubes slightly larger than the particle);
a source of wireless electromagnetic energy (fig.11 shows radiation source 90) which projects wireless electromagnetic energy into the first port of the tubular first housing portion towards the opening; and 
a signal processing subsystem (fig.2[52]) configured to analyze at least one of an amplitude or a period of a reflected wireless electromagnetic energy signal produced after the wireless electromagnetic energy has interacted with an element travelling through the tubular second housing portion and has been reflected back through the first port of the tubular housing to the signal processing subsystem as the reflected wireless electromagnetic energy signal (col. 3 lines 53-66 and col. 13 lines 3-25 discloses 90 acting as both the electromagnetic energy source (24) and electromagnetic energy detector (26) and the signal that leaves the area of the sensor returns from the flowing material shifted in frequency).
However Conrad does not disclose a first termination impedance associated with the first port;
the second port having a second termination impedance and the third port having a third termination impedance;
the reflected wireless electromagnetic energy signal being generated by an impedance mismatch between the second and third termination impedances.
David Pozar discloses the termination impedance for port 1-3 of a T-junction. Inherently, when the material are fed into tube 16 of Conrad that would cause impedance mismatch at input and output of tube 16 since the material has dielectric/permeability or conductivity.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to have matching impedance at each port of a T junction in order to provide lossless transmission.
However, Conrad and Pozar do not disclose the reflected wireless electromagnetic energy signal being generated by an impedance mismatch between the second and third termination impedances.
Fig. 13 of Wee disclose a system included a coaxial conductor (43-45) to transmit a signal to the material under test then “analyzing the reflected signal on the coaxial line due to the impedance difference between the coaxial cable and the pipe 1 containing the multiphase fluid”. 
Therefore, at the time before the effective filing date, it would be obvious to incorporate the system of Wee into Conrad to improve the measurement accuracy.

Regarding to claim 14, Conrad in view of Porza and Wee discloses the system of claim 13, wherein the tubular first housing portion and the tubular second housing portion of the tubular T-shaped housing each comprise a square shape.
Conrad does not disclose the tubular first housing portion and the tubular second housing portion of the tubular T-shaped housing each comprise a square shape. However, It would have been an obvious matter of design choice to have the tubular first housing portion and the tubular second housing portion of the tubular T-shaped housing each comprise a square shape since such a modification would have involved a mere change in the shape of the component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105USPQ 237 (CCPA 1955).

Regarding to claim 15, Conrad in view of Porza and Wee discloses the system of claim 13, wherein the wherein the signal processing subsystem is configured to detect at least one of: 
a magnitude of the reflected wireless electromagnetic energy signal, and wherein the magnitude is correlated to at least one of a size, a shape or a material property of the element (col. 3 lines 53-57 of Conrad); or 
a period of the reflected wireless electromagnetic energy signal, and wherein the period is correlated to at least one of a velocity or an acceleration of the element as the element travels past the opening in the wall portion of the tubular second housing portion (Col.13 lines 2-18 of Conrad discloses the processing circuit received the return (reflected) signal and the frequency related to the velocity of the material being detected). 

Regarding to claim 16, Conrad in view of Porza and Wee discloses the system of claim 13 above, wherein the second housing portion comprises a tapering cross-sectional shape such that the input port is larger than the output port.
Conrad in view of Porza and Wee does not disclose the second housing portion comprises a tapering cross-sectional shape such that the input port is larger than the output port.
However, it would have been obvious to a person having an ordinary skill in the art to have the second housing portion comprises a tapering cross-sectional shape such that the input port is larger than the output port in order to achieve a same expected result. It is noted that no criticality has been demonstrated in the specification regarding the second housing portion comprises a tapering cross-sectional shape such that the input port is larger than the output port therefore it is merely a matter of design choice.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863